— In an action, inter alia, to recover an overpayment of rent pursuant to a lease between the parties and to reform the lease, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Spatt, J.), dated November 10, 1983, which, after a nonjury trial, dismissed the complaint on the merits.
Judgment affirmed, with costs.
Ordinarily, the signer of a written instrument is conclusively bound by its terms (Pimpinello v Swift & Co., 253 NY 159). Plaintiff did not establish that it came within any of the narrowly circumscribed exceptions to the rule (Pimpinello v Swift & Co., supra; see, Lum v Antonelli, 102 AD2d 258; Sterling Natl. Bank & Trust Co. v I.S.A. Merchandising Corp., 91 AD2d 571; Franzek v Calspan Corp., 78 AD2d 134).
We have considered plaintiff’s other contentions and find them to be without merit. Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.